NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                No. 19-1329
                               ____________

     THERESA VICTORY; AMARA SANDERS; SAMANTHA HUNTINGTON

                                     v.

  BERKS COUNTY; KEVIN S. BARNHARDT, BERKS COUNTY COMMISSIONERS;
CHRISTIAN Y. LEINBACH; MARK C. SCOTT, ESQ.; WARDEN JANINE L. QUIGLEY;
DEPUTY WARDEN STEPHANIE SMITH; CAPTAIN CASTRO; LIEUTENANT WEBER;
    LIEUTENANT SPOTTS; CORRECTIONAL OFFICER DROSDAK, (C.O.); C.O.
 REICHART; C.O. ZERR; C.O. BROWN; C.O. BAUER; JOANNA BROWN; JOHN DOE
                        CORRECTIONAL SERGEANT


  BERKS COUNTY; KEVIN S. BARNHARDT, BERKS COUNTY COMMISSIONERS;
CHRISTIAN Y. LEINBACH; MARK C. SCOTT, ESQ.; WARDEN JANINE L. QUIGLEY;
DEPUTY WARDEN STEPHANIE SMITH; CAPTAIN CASTRO; LIEUTENANT WEBER;
    LIEUTENANT SPOTTS; CORRECTIONAL OFFICER DROSDAK, (C.O.); C.O.
      REICHART; C.O. ZERR; C.O. BROWN; C.O. BAUER; JOANNA BROWN,
                                               Appellants


                               ____________

                                No. 19-2193
                               ____________

     THERESA VICTORY; AMARA SANDERS; SAMANTHA HUNTINGTON;
  ALICE VELAZQUEZ-DIAZ; ANABELL DEALBA, and all others similarly situated,
                               v.

      THE COUNTY OF BERKS; KEVIN S. BARNHARDT, BERKS COUNTY
     COMMISSIONERS; CHRISTIAN Y LEINBACH; MARK C. SCOTT, ESQ.;
    WARDEN JANINE L. QUIGLEY; DEPUTY WARDEN STEPHANIE SMITH;
        SERGEANT SPOTTS; C.O. REICHART; C.O. ZERR; C.O. BROWN,
                                          Appellants
                                ____________

                                 No. 19-2648
                                ____________

      THERESA VICTORY; ALICE VELAZQUEZ DIAZ; ANABELL DEALBA,
                     and all others similarly situated,

                                      v.

    COUNTY OF BERKS; KEVIN S. BARNHARDT; CHRISTIAN Y. LEINBACH;
MARK C. SCOTT, ESQ.; WARDEN JANINE QUIGLEY; DEPUTY WARDEN STEPHANIE
    SMITH; SERGEANT SPOTTS; C.O. REICHART; C.O. ZERR; C.O. BROWN


    COUNTY OF BERKS; KEVIN S. BARNHARDT; CHRISTIAN Y. LEINBACH;
MARK C. SCOTT, ESQ.; WARDEN JANINE QUIGLEY; DEPUTY WARDEN STEPHANIE
                                SMITH,
                                         Appellants


                                ____________

                                 No. 19-2695
                                ____________

              THERESA VICTORY; ALICE VELAZQUEZ DIAZ;
              ANABELL DEALBA, and all others similarly situated,

                                      v.

       COUNTY OF BERKS; COMMISSIONERS KEVIN S. BARNHARDT,
           CHRISTIAN Y. LEINBACH, AND MARK C. SCOTT, ESQ.;
     WARDEN JANINE L. QUIGLEY; DEPUTY WARDEN STEPHANIE SMITH;
        SERGEANT SPOTTS; C.O. REICHART; C.O. ZERR; C.O. BROWN


  COUNTY OF BERKS; COMMISSIONERS KEVIN S. BARNHARDT, CHRISTIAN Y.
  LEINBACH, and MARK C. SCOTT, ESQ.; WARDEN JANINE QUIGLEY; DEPUTY



                                      2
                             WARDEN STEPHANIE SMITH,
                                             Appellants

                                      ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 5-18-cv-05170)
                      District Judge: Honorable Mark A. Kearney
                                     ____________

                        Argued September 11, 2019
        Before: HARDIMAN, GREENAWAY, Jr., and BIBAS, Circuit Judges.

                           (Opinion Filed: October 11, 2019)


Matthew A. Feldman
Su Ming Yeh [Argued]
Pennsylvania Institutional Law Project
718 Arch Street
Suite 304 South
Philadelphia, PA 19106
              Attorneys for Plaintiffs-Appellees


Matthew J. Connell [Argued]
Laurie A. Fiore
Samantha Ryan
MacMain Law Group
433 West Market Street
Suite 200
West Chester, PA 19382
             Attorneys for Defendants-Appellants


Margaret H. Zhang
Women’s Law Project



                                             3
125 South 9th Street
Suite 300
Philadelphia, PA 19107
              Attorney for Amicus 21 Organizations Dedicated to Justice and Equity for
Incarcerated Women and Girls in Support of Appellants in Nos. 19-2193, 19-2648, and
19-2695

                                      ____________

                                        OPINION*
                                      ____________

HARDIMAN, Circuit Judge.

       Two female inmates in the Berks County Jail (“the Jail”) sued the County, its

Commissioners, Warden Janine Quigley, Deputy Warden Stephanie Smith, and other

employees of the Jail. The inmates alleged that the Jail’s policy of housing its most

trustworthy male and female inmates in different facilities with different services violated

the Fourteenth Amendment’s Equal Protection Clause.

       The District Court entered two preliminary injunctions, one on January 15, 2019,

and another on May 20, 2019. The Court ordered the County, through Warden Janine

Quigley, to file a plan for complying with the May 20 injunction. After Warden Quigley

failed to do so, the Court held her and the County in contempt. Warden Quigley then filed

a plan, which the Court ordered the County to implement.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.


                                             4
       In four separate appeals, the County, County Commissioners, Warden Quigley,

and Deputy Warden Smith appealed: (1) the January 15 preliminary injunction;1 (2) the

May 20 preliminary injunction;2 (3) the contempt order; and (4) the implementation

order. For the reasons that follow, we will dismiss the appeals of the January 15 and May

20 preliminary injunctions and the implementation order, reverse the contempt order, and

remand for proceedings consistent with this opinion.

                                              I

   A. The January 15 preliminary injunction

       The Jail houses its most trustworthy male and female inmates—so-called “Trusty”

inmates—in different facilities. Trusty men live in the Community Reentry Center (“the

CRC”), which is outside the secure perimeter of the Jail. Trusty women who do not have

health concerns live in the Jail’s F-Block.

       Plaintiff Theresa Victory was incarcerated in the F-Block on January 28, 2018,

after being sentenced to one to five years’ imprisonment for her third and fourth




       1
         Also appealing the January 15 preliminary injunction are Captain Castro,
Lieutenant Weber, Lieutenant Spotts, Correctional Officer Drosdak, C.O. Reichart, C.O.
Zerr, C.O. Brown, C.O. Bauer, and Joanna Brown.
       2
         Also appealing the May 20 preliminary injunction are Sergeant Spotts, C.O.
Reichart, C.O. Zerr, and C.O. Brown.



                                              5
convictions for driving under the influence. The Jail gave her Trusty status three days

later.

         On November 30, 2018, Victory sued Berks County, its Commissioners, and

various employees of the Jail under 42 U.S.C. § 1983, in the United States District Court

for the Eastern District of Pennsylvania, alleging that the Jail’s policy of excluding

female inmates from the CRC violated the Fourteenth Amendment’s Equal Protection

Clause. She moved for a preliminary injunction, and the District Court held a full-day

hearing on her motion. On January 15, 2019, it granted the motion and entered a

preliminary injunction.

         In its findings of fact and conclusions of law, the Court said it was “mindful” that,

under the Prison Litigation Reform Act (PLRA), “preliminary injunctive relief must be

narrowly drawn, extend no further than necessary to correct the harm the court finds

requires preliminary relief, and be the least intrusive means necessary to correct that

harm.” 18 U.S.C. § 3626(a)(2); App. [19-1329] 55. But the Court did not make findings

as to these needs-narrowness-intrusiveness criteria. See 18 U.S.C. § 3626(a)(1)–(a)(2).

On January 25, 2019, the Court extended the County’s deadline for compliance.

         On January 28, 2019, the County moved under Rule 60(b) of the Federal Rules of

Civil Procedure for relief from the preliminary injunction on the grounds that Victory had

been released from custody. The Court granted this motion, stating, “[w]e dissolve the




                                               6
January 15, 2019 mandatory injunction . . . as modified on January 25, 2019 . . . upon the

Defendants as it relates to Theresa Victory.” App. [19-1329] 78. Then, on February 6, the

County appealed the preliminary injunction to this Court.

   B. The May 20 preliminary injunction

       Plaintiff Alice Velazquez-Diaz was incarcerated in the Jail’s F-Block on October

24, 2018, after being sentenced to 11.5 to 23 months’ imprisonment for possession with

intent to deliver a controlled substance. The Jail gave her Trusty status one week later.

       On April 22, Velazquez-Diaz joined in Victory’s equal protection claim and

moved for a preliminary injunction. On May 20, the District Court granted Velazquez-

Diaz’s motion and required the County, through Warden Quigley, to “file a proposed

plan to ensure compliance with the accompanying Memorandum allowing Ms.

Velazquez-Diaz” to have certain privileges, including “visitation without glass partition.”

App. [No. 19-2193] 1–2. On May 23, the County appealed the May 20 preliminary

injunction, and the Court later extended the County’s deadline to file a plan to June 4.

       In the findings of fact and conclusions of law accompanying its May 20 order, the

Court again recited the PLRA’s needs-narrowness-intrusiveness criteria for preliminary

injunctive relief, but it did not make findings as to them. See 18 U.S.C. § 3626(a)(2).




                                             7
   C. The contempt order and implementation order

       On June 4, the County filed an affidavit in which Warden Quigley expressed

concerns that complying with the May 20 preliminary injunction would compromise the

safety and security of the Jail. She also stated that she was “prepared to move”

Velazquez-Diaz to another part of the F-Block which would allow Velazquez-Diaz

greater freedom of movement “should it be so ordered by the Court,” but that she could

not recommend a means for the Jail to provide Velazquez-Diaz visitation without a glass

partition. App. [No. 19-2648] 44–45.

       Velazquez-Diaz moved for contempt on the grounds that the Quigley affidavit was

not a “plan” within the meaning of the May 20 preliminary injunction order. Then, on

July 1, the County filed another affidavit and a plan for complying with the injunction.

The District Court held a hearing on Velazquez-Diaz’s motion for contempt and, on July

11, issued an order requiring the County to implement its July 1 plan.3 On July 16, the

County appealed this implementation order.

       On July 11, the Court also granted the contempt motion and ordered the County

and Warden Quigley to pay compensation to Velazquez-Diaz and attorneys’ fees to her

counsel. On July 22, the County appealed the Court’s finding of contempt.




       3
           On July 15, the Court extended the County’s deadline for compliance.


                                             8
       At oral argument before this Court, the County acknowledged that Velazquez-

Diaz has also been released from custody.

                                             II4

                                              A

       We begin by holding that the appeals of the January 15 and May 20 preliminary

injunctions and the implementation order are moot. An appeal is moot if events “occur

during the course of adjudication that . . . prevent a court from being able to grant the

requested relief.” Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir.

1996). “One such intervening event is the expiration of a preliminary injunction that is

being challenged in an interlocutory appeal.” United States v. Sec’y, Fla. Dep’t. of Corr.,

778 F.3d 1223, 1228–29 (11th Cir. 2015).

       Under the PLRA, a district court cannot “grant or approve any prospective relief”

respecting prison conditions “unless the court finds that such relief is narrowly drawn,

extends no further than necessary to correct the violation of the Federal right, and is the

least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C.


       4
         Because Victory and Velazquez-Diaz both sued under 42 U.S.C. § 1983, the
District Court had subject matter jurisdiction under 28 U.S.C. § 1331. We had
jurisdiction over the January 15 and May 20 preliminary injunctions and the
implementation order under 28 U.S.C. § 1292(a)(1). We have jurisdiction over the
contempt order because such orders are appealable “in connection with an appeal from
the underlying preliminary injunction.” Latrobe Steel Co. v. United Steelworkers of Am.,
545 F.2d 1336, 1340 (3d Cir. 1976).


                                              9
§ 3626(a)(1)(A). Preliminary injunctive relief automatically expires “90 days after its

entry, unless the court makes the findings required under subsection (a)(1) . . . and makes

the order final . . . .” 18 U.S.C. § 3626(a)(2).

       Both the January 15 and May 20 preliminary injunctions have expired. The

District Court granted Victory’s motion for a preliminary injunction on January 15, 2019

and Velazquez-Diaz’s motion for a preliminary injunction on May 20, 2019. On the

record before us, the Court never made needs-narrowness-intrusiveness findings. Because

more than 90 days have elapsed since the injunctions were granted or amended, they have

expired. Expired injunctions are nullities. They are moot on appeal and unenforceable by

the district court, and so cannot present a live case or controversy.5

       When the District Court’s May 20 preliminary injunction expired, so too did the

Court’s July 11 order requiring the County to implement its plan for complying with the

injunction. Indeed, the July 11 order refers to the plan as a “plan of compliance . . . with

our May 20, 2019 Order.” App. [19-2648] 3–4; see Laube v. Campbell, 255 F. Supp. 2d




       5
          Appellants claim these appeals are not moot because the preliminary injunctions
are capable of repetition yet evading review. A dispute qualifies for that exception only
“if (1) the challenged action is in its duration too short to be fully litigated prior to its
cessation or expiration, and (2) there is a reasonable expectation that the same
complaining party will be subjected to the same action again.” Turner v. Rogers, 564
U.S. 431, 439–440 (2011) (internal quotation marks omitted). But these preliminary
injunctions do not evade review because the District Court can prevent future injunctions
from expiring under the PLRA. See Sec’y, Fla. Dep’t. of Corr., 778 F.3d at 1229.


                                               10
1301, 1304 (M.D. Ala. 2003) (holding that because a preliminary injunction expired

under the PLRA, the court had “no basis” to order remedial plans under it). Because the

implementation order expired, the appeal of it is moot.6

                                             B

       Although we conclude that the appeals of the January 15 and May 20 preliminary

injunctions and the implementation order are moot, a live controversy exists with respect

to the contempt order. We review a district court’s decision on a motion for contempt for

abuse of discretion. Marshak v. Treadwell, 595 F.3d 478, 485 (3d Cir. 2009). “To prove

civil contempt the court must find that (1) a valid court order existed, (2) the defendant

had knowledge of the order, and (3) the defendant disobeyed the order.” Harris v. City of

Philadelphia, 47 F.3d 1311, 1326 (3d Cir. 1995).7

       Under the PLRA, a district court cannot “grant or approve any prospective relief”

unless it makes needs-narrowness-intrusiveness findings. 18 U.S.C. § 3626(a)(1)(A).8


       6
           Victory and Velazquez-Diaz’s release from custody also moots these appeals.
See Sutton v. City of Philadelphia, 21 F. Supp. 3d 474, 480–81 (E.D. Pa. 2014)
(collecting cases).
         7
           We have recognized that where a party appeals a civil contempt order as a “final
decision” under 28 U.S.C. § 1291, “[t]here are strong policy reasons for limiting review
. . . to matters which do not invalidate the underlying order.” Halderman v. Pennhurst
State Sch. & Hosp., 673 F.2d 628, 637 (3d Cir. 1982). But that limitation does not apply
where, as here, we have jurisdiction over the contempt order “in connection with an
appeal from the underlying preliminary injunction.” Latrobe, 545 F.2d at 1340.
         8
           Preliminary injunctive relief is “prospective relief” under the PLRA. See 18
U.S.C. § 3626(g)(7), (g)(9).


                                             11
Our sister circuits have held that, at a minimum, a district court’s findings must be

“sufficient to allow a clear understanding of the ruling.” Armstrong v. Schwarzenegger,

622 F.3d 1058, 1070 (9th Cir. 2010) (internal quotation marks omitted). Other circuits

require “particularized findings that each requirement imposed by the preliminary

injunction satisfies each of the need-narrowness-intrusiveness criteria.” Sec’y, Fla. Dep’t.

of Corr., 778 F.3d at 1228.

       Under either standard, the District Court failed to make the required findings with

respect to the May 20 preliminary injunction. To be sure, the District Court discussed the

traditional factors used for evaluating motions for preliminary injunctions. It also recited

the PLRA’s needs-narrowness-intrusiveness criteria. But “the fundamental purpose of the

PLRA sections relevant to this case is to ensure that prospective relief, in fact” meets the

needs-narrowness-intrusiveness criteria, “not merely to ensure that the district court uses

. . . particular words to justify an otherwise untenable injunction.” Alloway v. Hodge, 72

F. App’x 812, 816 (10th Cir. 2003). Because the complete absence of any specific

findings with respect to the needs-narrowness-intrusiveness criteria “leaves us to doubt

whether the district court considered any of the PLRA’s additional factors when crafting

the preliminary injunction,” id. at 817, the May 20 preliminary injunction was without




                                             12
legal effect at the time that Velazquez-Diaz moved for contempt.9 The District Court thus

abused its discretion in granting the motion for contempt of the May 20 preliminary

injunction order.

                                           III

       For the reasons stated, we will dismiss the appeals of the January 15 and May 20

preliminary injunctions and implementation order, reverse the contempt order, and

remand the matter for further proceedings consistent with this opinion.




       9
         The District Court also abused its discretion by failing to apply our heightened
standard for mandatory preliminary injunctions: district courts must find an “indisputably
clear” need for such relief. Trinity Indus., Inc. v. Chi. Bridge & Iron Co., 735 F.3d 131,
139 (3d Cir. 2013) (describing our heightened standard); see also Bennington Foods LLC
v. St. Croix Renaissance, Grp., LLP, 528 F.3d 176, 179 (3d Cir. 2008) (refusing to grant
mandatory relief without more than typical proof of irreparable harm).


                                            13